DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al (US 2008/0088559 A1).

Claim 1, Lai (Fig. 3-18) discloses a driving method (Fig. 4A-4E and 15-16; wherein figures discloses a driving method) of display panel (Fig. 13; wherein figure shows a display panel), wherein the display panel (Fig. 13) comprises a display array 
wherein the driving method (Fig. 4A-4E and 15-16; wherein figures discloses a driving method) comprises: 
taking a time duration of scanning at least two adjacent columns of pixel unit as a driving period (Fig. 4A; wherein figure shows a display period for the display panel including at least four columns and four rows of pixels), in a current driving period (Fig. 15; wherein figure 15 shows during the second frame a 1st common voltage source a negative relative to reference line and a 2nd common voltage source a positive relative to reference line), driving a common electrode of sub-pixels in the pixel units of a first row (Fig. 13; wherein figure shows a first row of pixels being connected to the same 1st common voltage source) with a first preset voltage (80; Fig. 13), and driving a common electrode of sub-pixels in the pixel units of a second row (Fig. 13; wherein figure shows a second row of pixels being connected to the same 2nd common voltage source) with a second preset voltage (82; Fig. 13); 
if the first preset voltage (80; Fig. 13) is a negative polarity driving voltage (Fig. 15; wherein figure 15 shows during the second frame a 1st common voltage source as negative relative to reference line) and the second preset voltage (82; Fig. 13) is a positive polarity driving voltage (Fig. 15; wherein figure 15 shows during the second frame a 2nd common voltage source as positive relative to reference line), driving high voltage sub-pixels (γ1; Fig. 4D; Fig. 15; wherein figure shows +1 and -1 as first high gamma voltages) of the first row (R1; Fig. 4D) with a positive polarity (C2 and +; Fig. st common voltage source a negative relative to reference line) and the second preset voltage (82; Fig. 13) is larger than the reference voltage (Fig. 15; wherein figure 15 shows during the second frame a 2nd common voltage source a positive relative to reference line); 
periodically inverting the first preset voltage (80; Fig. 13; Fig. 15; wherein figure 15 shows periodically inverting of 1st common voltage source) and the second preset voltage (80; Fig. 13; Fig. 15; wherein figure 15 shows periodically inverting of 2nd common voltage source) when a received data driving signal (+1, -1, +2, -2; Fig. 15) input by a data driving circuit (30; Fig. 13) is inverted (Fig. 15; wherein figure shows periodically inverting after receiving data); and 
if the inverted first preset voltage (80; Fig. 13) is a positive polarity driving voltage (Fig. 15; wherein figure 15 shows during the first frame a 1st common voltage source as positive relative to reference line) and the inverted second preset voltage (82; Fig. 13) is a negative polarity driving voltage (Fig. 15; wherein figure 15 shows during the first frame a 2nd common voltage source as negative relative to reference line), driving the st common voltage source as positive relative to reference line) and the inverted second preset voltage (82; Fig. 13) is less than the reference voltage (Fig. 15; wherein figure 15 shows during the first frame a 2nd common voltage source as negative relative to reference line).  

Claims 2 and 11, Lai (Fig. 3-18) discloses further comprising, prior to the operation of periodically inverting the first preset voltage (80; Fig. 13; 1st common voltage source; Fig. 15) and the second preset voltage (82; Fig. 13; 2nd common voltage source; Fig. 15) when a received data driving signal (+1, -1, +2, -2; Fig. 15) input by a data driving circuit (30; Fig. 13) is inverted (Fig. 15; wherein figure shows periodically inverting after receiving data): 
selecting two adjacent sub-pixels (Fig. 12A and 12B) in a same row (R1; Fig. 12A and 12B), driving a high voltage sub-pixel (γ1; Fig. 12A and 12B; Fig. 15; wherein figure 

Claims 3 and 12, Lai (Fig. 3-18) discloses further comprising, prior to the operation of periodically inverting the first preset voltage (80; Fig. 13; 1st common voltage source; Fig. 15) and the second preset voltage (82; Fig. 13; 2nd common voltage source; Fig. 15) when a received data driving signal (+1, -1, +2, -2; Fig. 15) input by a data driving circuit (30; Fig. 13) is inverted (Fig. 15; wherein figure shows periodically inverting after receiving data): 
driving the high voltage sub-pixel (γ1; Fig. 4D; Fig. 15; wherein figure shows +1 and -1 as first high gamma voltages) in the selected sub-pixels (C2 and C4 of R1; Fig. 4D) with an equivalent driving voltage (+γ1; Fig. 4D) that is a differential voltage (Fig. 15) between a driving voltage for positive polarity driving (+1; Fig. 15) and the first preset voltage (1st common voltage source; Fig. 15) ; and 
driving a low voltage sub-pixel (γ2; Fig. 4D; Fig. 15; wherein figure shows +2* and -2* as second low gamma voltages) in the selected sub-pixels (C1 and C3 of R2; Fig. 4D) with an equivalent driving voltage (+γ2; Fig. 4D) that is a differential voltage between a driving voltage for positive polarity driving (+2*; Fig. 15) and the second preset voltage (2nd common voltage source; Fig. 15).  

Claims 4 and 13, Lai (Fig. 3-18) discloses subsequent to the operation of periodically inverting the first preset voltage (80; Fig. 13; 1st common voltage source; Fig. 15) and the second preset voltage (82; Fig. 13; 2nd common voltage source; Fig. 15) when a received data driving signal (+1, -1, +2, -2; Fig. 15) input by a data driving circuit (30; Fig. 13) is inverted (Fig. 15; wherein figure shows periodically inverting after receiving data), the driving method further comprising: 
driving the high voltage sub-pixel (γ1; Fig. 4D; Fig. 15; wherein figure shows +1 and -1 as first high gamma voltages) in the selected sub-pixels (C2 and C4 of R1; Fig. 4D) with an equivalent driving voltage (+γ1; Fig. 4D) larger than that of the low voltage sub-pixel (γ2; Fig. 4D; Fig. 15; wherein figure shows +2 and -2 as second low gamma voltages) in the selected sub-pixels (C1 and C3 of R1; Fig. 4D).  

Claims 5 and 14, Lai (Fig. 3-18) discloses subsequent to the operation of periodically inverting the first preset voltage (80; Fig. 13; 1st common voltage source; Fig. 15) and the second preset voltage (82; Fig. 13; 2nd common voltage source; Fig. 15) when a received data driving signal (+1, -1, +2, -2; Fig. 15) input by a data driving circuit (30; Fig. 13) is inverted (Fig. 15; wherein figure shows periodically inverting after receiving data), the driving method further comprising: 
20driving equivalent driving voltages of the high voltage sub-pixel (+1 and -1; Fig. 15; Fig. 4A-4D; wherein figure shows equivalent driving voltages applied to same row) and the low voltage sub-pixel (+2 and -2; Fig. 15; Fig. 4A-4D; wherein figure shows equivalent driving voltages applied to same row) in the selected sub-pixels (Paragraph [0049]) by a preset data driving signal (Fig. 4A-4E) and the preset data driving signal is 

Claims 6 and 15, Lai (Fig. 3-18) discloses wherein the operation of periodically inverting the first preset voltage (80; Fig. 13; 1st common voltage source; Fig. 15) and the second preset voltage (82; Fig. 13; 2nd common voltage source; Fig. 15) when a received data driving signal (+1, -1, +2, -2; Fig. 15) input by a data driving circuit (30; Fig. 13) is inverted (Fig. 15; wherein figure shows periodically inverting after receiving data) comprises:
acquiring an inversion signal (40; Fig. 13; Paragraph [0040]; wherein timing controller controls operation of data driving circuit) and selecting sub-pixels (Fig. 5A-5D) in a same column (C1-C4; Fig. 5A-5D; wherein claims discloses a first and second row (claim 1) and therefore reads on the claimed column inversion) to be driven by a column inversion mode (Fig. 5A-5D) according to the inversion signal (40; Fig. 13; Paragraph [0040]; wherein timing controller controls operation of data driving circuit).  

Claims 7 and 16, Lai (Fig. 3-18) discloses wherein the operation of periodically inverting the first preset voltage (80; Fig. 13; 1st common voltage source; Fig. 15) and the second preset voltage (82; Fig. 13; 2nd common voltage source; Fig. 15) when a received data driving signal (+1, -1, +2, -2; Fig. 15) input by a data driving circuit (30; Fig. 13) is inverted (Fig. 15; wherein figure shows periodically inverting after receiving data) comprises:

st common voltage source; Fig. 15) and the second preset voltage (2nd common voltage source; Fig. 15) with opposite polarities (Fig. 15) for periodically inverting (Fig. 15; wherein figure 15 shows periodically inverting) when a received data driving signal (+1, -1, +2, -2; Fig. 15) input by a data driving circuit (30; Fig. 13) is inverted (Fig. 15; wherein figure shows periodically inverting after receiving data).

Claim 8, Lai (Fig. 3-18) discloses wherein the pixel units comprises first pixel units (C1 and C3 of R1; Fig. 4B) and second pixel units (C2 and C4 of R1; Fig. 4B), the display array (Fig. 4B) comprises first columns (C1; Fig. 4B) formed by the arranged first pixel units (C1 of R1; Fig. 4B) and second columns (C2; Fig. 4B) formed by the arranged second pixel units (C2 of R1; Fig. 4B), the first columns (C1; Fig. 4B) and the second columns (C2; Fig. 4B) are alternately arranged (C1-C4; Fig. 4B), and any adjacent sub-pixels (C3 and C4 of R1; Fig. 4B) in the pixel units are alternately arranged with high (γ1; Fig. 4D) and low voltages (γ2; Fig. 4D) of different polarities (+ and -; Fig. 4D).  

Claim 10, Lai (Fig. 3-18) discloses a display device (Fig. 18; Paragraph [0074]), wherein the display device (Fig. 18) comprises a display panel (90; Fig. 18), a memory (Paragraph [0074]; wherein discloses a “memory component”), a non-volatile memory and a processor (Paragraph [0074]; wherein discloses a “processing component”), the non-volatile memory stores executable instructions (Fig. 4A-4E; Fig. 15), the processor (Paragraph [0074]; wherein discloses a “processing component”) is configured to 
taking a time duration of scanning at least two adjacent columns of pixel unit as a driving period (Fig. 4A; wherein figure shows a display period for the display panel including at least four columns and four rows of pixels), in a current driving period (Fig. 15; wherein figure 15 shows during the second frame a 1st common voltage source a negative relative to reference line and a 2nd common voltage source a positive relative to reference line), driving a common electrode of sub-pixels in the pixel units of a first row (Fig. 13; wherein figure shows a first row of pixels being connected to the same 1st common voltage source) with a first preset voltage (80; Fig. 13), and driving a common electrode of sub-pixels in the pixel units of a second row (Fig. 13; wherein figure shows a second row of pixels being connected to the same 2nd common voltage source) with a second preset voltage (82; Fig. 13); 
if the first preset voltage (80; Fig. 13) is a negative polarity driving voltage (Fig. 15; wherein figure 15 shows during the second frame a 1st common voltage source as negative relative to reference line) and the second preset voltage (82; Fig. 13) is a positive polarity driving voltage (Fig. 15; wherein figure 15 shows during the second frame a 2nd common voltage source as positive relative to reference line), driving high voltage sub-pixels (γ1; Fig. 4D; Fig. 15; wherein figure shows +1 and -1 as first high gamma voltages) of the first row (R1; Fig. 4D) with a positive polarity (C2 and +; Fig. 4A) and driving low voltage sub-pixels (γ2; Fig. 4D; Fig. 15; wherein figure shows +2 and -2 as second low gamma voltages) of the first row (R1; Fig. 4D) with a negative polarity (C1 and -; Fig. 4D), and driving high voltage sub-pixels (γ1; Fig. 4D; Fig. 15; st common voltage source a negative relative to reference line) and the second preset voltage (82; Fig. 13) is larger than the reference voltage (Fig. 15; wherein figure 15 shows during the second frame a 2nd common voltage source a positive relative to reference line); 
periodically inverting the first preset voltage (80; Fig. 13; Fig. 15; wherein figure 15 shows periodically inverting of 1st common voltage source) and the second preset voltage (80; Fig. 13; Fig. 15; wherein figure 15 shows periodically inverting of 2nd common voltage source) when a received data driving signal (+1, -1, +2, -2; Fig. 15) input by a data driving circuit (30; Fig. 13) is inverted (Fig. 15; wherein figure shows periodically inverting after receiving data); and 
if the inverted first preset voltage (80; Fig. 13) is a positive polarity driving voltage (Fig. 15; wherein figure 15 shows during the first frame a 1st common voltage source as positive relative to reference line) and the inverted second preset voltage (82; Fig. 13) is a negative polarity driving voltage (Fig. 15; wherein figure 15 shows during the first frame a 2nd common voltage source as negative relative to reference line), driving the high voltage sub-pixels (γ1; Fig. 4B; Fig. 15; wherein figure shows +1 and -1 as first high gamma voltages) of the first row (R1; Fig. 4B) with a negative polarity (C1 and -; Fig. 4B) and driving the low voltage sub-pixels (γ2; Fig. 4B; Fig. 15; wherein figure st common voltage source as positive relative to reference line) and the inverted second preset voltage (82; Fig. 13) is less than the reference voltage (Fig. 15; wherein figure 15 shows during the first frame a 2nd common voltage source as negative relative to reference line).  

Claim 17, Lai (Fig. 3-18) discloses wherein the pixel units comprises first pixel units (C1 and C3 of R1; Fig. 4B) and second pixel units (C2 and C4 of R1; Fig. 4B), the display array (Fig. 4B) comprises first columns (C1; Fig. 4B) formed by the arranged first pixel units (C1 of R1; Fig. 4B) and second columns (C2; Fig. 4B) formed by the arranged second pixel units (C2 of R1; Fig. 4B). 

Claim 18, Lai (Fig. 3-18) discloses wherein the first columns (C1; Fig. 4B) and the second columns (C2; Fig. 4B) are alternately arranged (C1-C4; Fig. 4B).



Claim 19, Lai (Fig. 3-18) discloses wherein any adjacent sub-pixels (C3 and C4 of R1; Fig. 4B) in the pixel units are alternately arranged with high (γ1; Fig. 4D) and low voltages (γ2; Fig. 4D) of different polarities (+ and -; Fig. 4D).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 2008/0088559 A1) in view of Pai et al (US 2009/0278776 A1).

Claim 9, Lai (Fig. 3-18) discloses a driving method (Fig. 4A-4E and 15-16; wherein figures discloses a driving method) of display panel (Fig. 13; wherein figure shows a display panel), wherein the display panel (Fig. 13) comprises a display array (Fig. 13; wherein figure shows a plurality of pixels 10 arranged in an array), the display array (Fig. 13; wherein figure shows a plurality of pixels 10 arranged in an array) comprises pixel units (10; Fig. 13) arranged in an array, the pixel units comprises first pixel units (C1 and C3 of R1; Fig. 4B) and second pixel units (C2 and C4 of R1; Fig. 4B), first columns (C1; Fig. 4B) are all formed by the arranged first pixel units (C1 of R1; Fig. 4B) and second columns (C2; Fig. 4B) are all formed by the arranged second pixel units (C2 of R1; Fig. 4B), the first columns (C1; Fig. 4B) and the second columns (C2; 
wherein the driving method (Fig. 4A-4E and 15-16; wherein figures discloses a driving method) comprises: 
taking a time duration of scanning at least two adjacent columns of pixel unit as a driving period (Fig. 4A; wherein figure shows a display period for the display panel including at least four columns and four rows of pixels), in a current driving period (Fig. 15; wherein figure 15 shows during the second frame a 1st common voltage source a negative relative to reference line and a 2nd common voltage source a positive relative to reference line), driving a common electrode of sub-pixels in the pixel units of a first row (Fig. 13; wherein figure shows a first row of pixels being connected to the same 1st common voltage source) with a first preset voltage (80; Fig. 13), and driving a common electrode of sub-pixels in the pixel units of a second row (Fig. 13; wherein figure shows a second row of pixels being connected to the same 2nd common voltage source) with a second preset voltage (82; Fig. 13); 
if the first preset voltage (80; Fig. 13) is a negative polarity driving voltage (Fig. 15; wherein figure 15 shows during the second frame a 1st common voltage source as negative relative to reference line) and the second preset voltage (82; Fig. 13) is a positive polarity driving voltage (Fig. 15; wherein figure 15 shows during the second frame a 2nd common voltage source as positive relative to reference line), driving high st common voltage source a negative relative to reference line) and the second preset voltage (82; Fig. 13) is larger than the reference voltage (Fig. 15; wherein figure 15 shows during the second frame a 2nd common voltage source a positive relative to reference line); 
periodically inverting the first preset voltage (80; Fig. 13; Fig. 15; wherein figure 15 shows periodically inverting of 1st common voltage source) and the second preset voltage (80; Fig. 13; Fig. 15; wherein figure 15 shows periodically inverting of 2nd common voltage source) when a received data driving signal (+1, -1, +2, -2; Fig. 15) input by a data driving circuit (30; Fig. 13) is inverted (Fig. 15; wherein figure shows periodically inverting after receiving data); and 
if the inverted first preset voltage (80; Fig. 13) is a positive polarity driving voltage (Fig. 15; wherein figure 15 shows during the first frame a 1st common voltage source as positive relative to reference line) and the inverted second preset voltage (82; Fig. 13) is nd common voltage source as negative relative to reference line), driving the high voltage sub-pixels (γ1; Fig. 4B; Fig. 15; wherein figure shows +1 and -1 as first high gamma voltages) of the first row (R1; Fig. 4B) with a negative polarity (C1 and -; Fig. 4B) and driving the low voltage sub-pixels (γ2; Fig. 4B; Fig. 15; wherein figure shows +2 and -2 as second low gamma voltages) of the first row (R1; Fig. 4B) with a positive polarity (C2 and +; Fig. 4B), and driving the high voltage sub-pixels (γ1; Fig. 4B; Fig. 15; wherein figure shows +1* and -1* as first high gamma voltages) of the second row (R2; Fig. 4B) with a positive polarity (C1 and +; Fig. 4B) and driving the low voltage sub-pixels (γ2; Fig. 4B; Fig. 15; wherein figure shows +2* and -2* as second low gamma voltages) of the second row (R2; Fig. 4B) with a negative polarity (C2 and -; Fig. 4B), wherein the inverted first preset voltage (80; Fig. 13) is larger than the reference voltage (Fig. 15; wherein figure 15 shows during the first frame a 1st common voltage source as positive relative to reference line) and the inverted second preset voltage (82; Fig. 13) is less than the reference voltage (Fig. 15; wherein figure 15 shows during the first frame a 2nd common voltage source as negative relative to reference line);
selecting two adjacent sub-pixels (Fig. 12A and 12B) in a same row (R1; Fig. 12A and 12B), driving a high voltage sub-pixel (γ1; Fig. 12A and 12B; Fig. 15; wherein figure shows +1 and -1 as first high gamma voltages) and a low voltage sub-pixel (γ2; Fig. 12A and 12B; Fig. 15; wherein figure shows +2 and -2 as second low gamma voltages) in the selected sub-pixels (R2; Fig. 12A and 12B) by a same positive polarity driving voltage (+; Fig. 12A and 12B); and   

Lai does not expressly disclose the pixel units sequentially comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel in a row direction. 
Pai (Fig. 8 and 9) discloses the pixel units (740; Fig. 8; Paragraph [0050]) sequentially comprises a red sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a red pixel unit), a green sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a green pixel unit), and a blue sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a blue pixel unit) in a row direction (Fig. 8; wherein figure shows arranged in row direction). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lai’s inversion driving method by applying color pixel units, as taught by Pai, so to use an inversion driving method with color pixel units for providing a method for driving an LCD device with high display quality by suppressing the mura effect is released (Paragraph [0011]).

Claim 20, Lai discloses the display device of claim 10. 
Lai does not expressly disclose wherein the pixel units sequentially comprises a first sub-pixel, a second sub-pixel and a third sub-pixel in a row direction, the first sub-
Pai (Fig. 8 and 9) discloses wherein the pixel units (740; Fig. 8) sequentially comprises a first sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a red pixel unit), a second sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a green pixel unit) and a third sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a blue pixel unit) in a row direction (Fig. 8; wherein figure shows arranged in row direction), the first sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a red pixel unit), the second sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a green pixel unit) and the third sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a blue pixel unit) respectively correspond to a red sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a red pixel unit), a green sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a green pixel unit) and a blue sub-pixel (770; Fig. 8; Paragraph [0050]; wherein discloses a blue pixel unit).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lai’s inversion driving method by applying color pixel units, as taught by Pai, so to use an inversion driving method with color pixel units for providing a method for driving an LCD device with high display quality by suppressing the mura effect is released (Paragraph [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/25/2022